WESSEL, JOHN D., Associate Judge.
The appellants complain that the trial court denied them their right to a jury trial. *1282We agree. The appellants were sued by their landlord for rent and demanded a jury trial. Prior to the trial of the ease the appellants motioned the court to continue the case, which was granted. Subsequently, the appellee landlord renoticed the case for a non-jury trial, which was set by the court. Prior to the trial the appellants again moved for a continuance and as part of the grounds claimed an entitlement to a jury trial. The court denied the motion for a continuance and proceeded to trial without a jury.
The appellants’ right to a jury trial remains inviolate, barring a waiver by some affirmative action by them. Barth v. Florida State Constructors, Inc., 327 So.2d 13 (Fla.1976); Barge v. Simeton, 460 So.2d 939 (Fla. 4th DCA 1984); see also Fla.R. Civ.P. 1.430(d). There is nothing in the record before this court which would indicate that the appellants did anything to divest themselves of their right to a jury trial.
REVERSED and REMANDED for a new trial.
DOWNEY and WALDEN, JJ., concur.